DETAILED ACTION
1.	Claims 1-14 are currently pending. The effective filing date of the present application is 6/20/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 18 of U.S. Patent No. 11,176,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims claim the broader scope while using synonyms and change word order.
17,516,162
11,176,626
Claim 1 (similarly claim 8)
Claim 1
A computer-implemented method executed using a food ordering computer system for configuring a computer search, retrieval display, or notification operation, the method comprising:
A computer-implemented method for configuring a computer search, retrieval display, or notification operation involving a food ordering computer system, the method comprising, using a computing device that is communicatively couplable to the food ordering computer system:
storing, in a food provider system, food provider data for a plurality of food providers, the food provider data for a food provider comprising food order data comprising one or more food items corresponding to the food provider, each food item having a label from among a plurality of labels organized in a food taxonomy and corresponding to a dish, a dish category, a menu item, a menu item category and a restaurant class;
storing, in a food provider system, food provider data for a plurality of food providers, the food provider data for a food provider comprising information about the food provider and food order data comprising one or more food items corresponding to the food provider; assigning a plurality of labels to each food item in the food provider system, the plurality of labels comprising a dish, a dish category, a menu item, a menu item category and a restaurant class, the plurality of labels comprising a food taxonomy;
determining a computer account identifier and a data set of a plurality of instances of historical food order data linked with the computer account identifier, an instance of the food order data being created as a result of an electronic activity associated with the food ordering computer system, the instance identifying at least a restaurant and a context of the electronic activity, the context comprising a time of day, a day of week, and a location, the data set comprising at least two instances that have different contexts;
determining a computer account identifier for a user account associated with the computing device; determining a data set, the data set comprising a plurality of instances of historical food order data linked with the computer account identifier, an instance of the plurality of instances is created as a result of an electronic activity associated with the food ordering computer system by the user account, the instance comprising a description of one or more food items and identifying at least a restaurant and a context of the electronic activity, the context comprising a time of day, a day of week, and a location of a food provider of the plurality of food providers, the data set comprising at least two instances that have different contexts;
determining at least one food-related pattern by executing a pattern matching algorithm on the data set;
determining at least one food-related pattern for the user account by executing a pattern matching algorithm on the data set;
determining an inferred taste preference by executing an inference algorithm on the at least one food-related pattern, the inferred taste preference comprising a label, the label indicative of a food-related category;
determining an inferred taste preference for the user account by executing an inference algorithm on the at least one food-related pattern using the taxonomy;
linking the inferred taste preference with the computer account identifier;
linking the inferred taste preference with the computer account identifier;
in response to receiving a user input comprising a search term: using a signal from a sensor communicatively coupled to the computing device, detecting a new context associated with the computer account identifier; determining whether the new context is represented in the data set;
in response to receiving a user input comprising a search term: using a signal from a sensor communicatively coupled to the computing device, detecting a new context associated with the computer account identifier; conducting a computer search for the search term in the food provider system, the computer search being performed based on the search term and corresponding to the new context; determining that a first set of search results based on the search term and corresponding to the new context is not represented in the food provider system;
when the new context is not represented in the data set, using the label as a parameter, executing one or more of: using the label to filter search results or including the label in a search query or using the label to arrange content on a display device or including the label in a push notification.
in response to determining that the first set of search results is not represented in the food provider system:
configuring the computer search using a label selected from the plurality of labels as a parameter; modifying an output specification to display a second set of search results based on the selected label and the new context; and
causing executing of a computer operation using the food ordering computer system.


Claim 2(similarly claim 9)
Claim 2
The method of claim 1, comprising extracting at least one of the instances of the food order data from web browsing activity data associated with the computer account identifier.
The method of claim 1, comprising extracting at least one of the instances of the food order data from web browsing activity data associated with the computer account identifier.


Claim 3 (similarly claim 10)
Claim 3
The method of claim 1, comprising detecting the new context by comparing a location of the new context to location data in the data set and determining whether the location of the new context matches the location data in the data set.
The method of claim 1, comprising:
detecting the new context by comparing a location of the new context to location data in the data set; determining that the location of the new context does not match the location data in the data set,


Claim 4 (similarly claim 11)
Claim 4
The method of claim 3, comprising, when the location of the new context does not match the location data in the data set, generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the location of the new context.
The method of claim 3, comprising, in response to determining that the location of the new context does not match the location data in the data set;…generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the location of the new context.


Claim 5 (similarly claim 12)
Claim 5
The method of claim 1, comprising: detecting the new context by comparing a time of day of the new context to time of day data in the data set and determining whether the time of day of the new context matches the time of day data in the data set;
The method of claim 1, comprising:
detecting the new context by comparing a time of day of the new context to time of day data in the data set; determining that the time of day of the new context does not match the time of day data in the data set, and
when the time of day of the new context does not match the time of day data in the data set, generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the time of day of the new context.
(Claim 6)in response to determining that the time of day of the new context does not match the time of day data in the data set, generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the time of day of the new context.


Claim 6 (similarly claim 13)
Claim 7
The method of claim 1, comprising: detecting the new context by comparing a date of the new context to date data in the data set and determining that the date of the new context does not match the date data in the data set;
The method of claim 1, comprising:
detecting the new context by comparing a date of the new context to date data in the data set;
determining that the date of the new context does not match the date data in the data set,
when the date of the new context does not match the date data in the data set, generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the date of the new context.
(Claim 8)
in response to determining that the date of the new context does not match the date data in the data set, generating an automated recommendation comprising restaurant data or menu item data matching the inferred taste preference and associated with the date of the new context.


Claim 7 (similarly claim 14)
Claim 18
7. The method of claim 1, the label indicating a category of restaurants or a category of menu items or a category of food or a food-related restriction.
The system of claim 10, wherein the label is indicative of a category of restaurants or a category of menu items or a category of food or a food-related restriction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov